Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.

EXAMINER’S STATEMENT OF ALLOWANCE:

 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “a packing device for filling fuel elements with a powder through a fill aperture in an outer shell of the fuel element, including…a clamp assembly including a body defining a bore therein…a cam assembly…so that rotation of the cam alternatingly raises the clamp assembly up along the vertical axis and subsequently drops the clamp assembly (Claim 1), “a reservoir support that is adjustably secured to the body of the clamp assembly so that the powder reservoir can be adjusted vertically (Claims 1 and 7)”, and “….the bore in the body of the clamp assembly is at an angle with respect to the vertical axis (Claims 3 and 9)” in combination with the other limitations set forth in the independent claims.

Gheri (US 4,495,146) is the closest prior art of record.  However, Gheri is silent on these above recited features.  Furthermore, it would not have been obvious to modify Gheri to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Gheri to include the above recited features would improperly change the principle of operation of Gheri.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753